Citation Nr: 1518605	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for arthralgia, right wrist, status post fracture, prior to September 7, 2012 and an increased evaluation in excess of 10 percent from September 8, 2012 ("right wrist disability").  

3.  Entitlement to an initial rating for arthralgia, left wrist, status post fracture in excess of 10 percent ("left wrist disability").  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active military service from January 1985 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of the appeal, the RO granted an increased evaluation for the Veteran's right wrist disability to 10 percent in a September 2012 rating decision with an effective date of September 7, 2012.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal.


FINDINGS OF FACT

1. The Veteran's currently demonstrated tinnitus is not related to his active service.  

2.  The Veteran's right wrist disability is manifested by slight limitation of motion and pain for the entire period on appeal. 

3.  The Veteran's left wrist disability is manifested by slight limitation of motion and pain for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  
2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent for the right wrist disability for the period prior to September 8, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

3.  The criteria for a disability rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

4.  The criteria for a disability rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a). 38 C.F.R. § 3.309.  In Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) it was held "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'."  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker, at 1331. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for bilateral tinnitus.  Specifically, he argues his disability is a result of noise exposure during his service.  The Veteran's MOS during his active service was as a tactical aircraft specialist for the Air Force.  After a careful review of the evidence of record, the Board has determined that service connection for tinnitus is not warranted.   

The Veteran was diagnosed with tinnitus at a March 2011 VA audiological examination.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury.  

The Veteran's service treatment records are silent for any complaints or treatment of tinnitus in service; however, the Veteran has submitted a report from the Department of Veteran's Affairs regarding noise exposure and certain MOS.  The Veteran's MOS of aircraft mechanic is listed as highly probable for noise exposure.  As such, the Board is conceding noise exposure in service.  

In March 2011, the Veteran underwent a VA audiological examination.  The Veteran told the examiner that his tinnitus symptoms began "10 to 15 years ago" or as early as1996.  At this examination, he was not diagnosed with hearing loss for VA purposes and the examiner opined that his current complaints of tinnitus were not related to service.  The examiner based his opinion on the fact that there were no complaints of tinnitus in service; and the Veteran reported the onset of tinnitus well after military service separation, his claimed tinnitus is less likely as not caused by or the result of his military noise exposure. 

The Veteran has no complaints of tinnitus post-service prior to his filing a claim for service connection.  In an October 2010 statement, the Veteran stated that he had not been to the doctor for tinnitus because he did not know it was something he could receive treatment for and he was never told to have a hearing examination.  He also stated that he constantly has to have people repeat themselves, especially on the telephone and he has to have the television at a louder volume that he did previously.  

The Board has carefully considered the evidence of record, especially the Veteran's complaints of hearing difficulties.  However, the evidence of record does not support a grant of service connection for tinnitus.  There is no evidence of record linking the Veteran's current complaints of tinnitus to his active military service, other than the Veteran's own lay statements.  While the Veteran is competent to report instances of being hard of hearing and buzzing in his ears, as will be discussed below he has not asserted the onset of the buzzing began during service.  To the extent he tries to directly link tinnitus to noise exposure, he is not competent to provide such an opinion.  Furthermore, the VA examiner expressly considered and commented on the reports of tinnitus, decreased hearing and the Veteran's MOS and lay reports of noise exposure during service and explained that despite all of this it was less likely than not that his tinnitus was related to service.  The examiner supported his conclusions with full rationale.  

Further, the Veteran reported that his tinnitus symptoms began as early at 1996, which is more than 9 years after the Veteran separated from service.  Meaning, that even though there is no diagnosis or complaints of tinnitus in service, there is also no evidence of continuity of symptomatology since service.  This significant lapse in time between active service and the first evidence of the condition weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Additionally, the Veteran has made no other statements suggesting that he experienced tinnitus symptoms since service.  As such there no competent medical evidence of record of a nexus between the current disability and an injury or event in service.

In light of the foregoing, the Board concluded that service connection is not warranted for tinnitus on the basis of nexus to some incident in service, chronicity or continuity of symptomatology.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connation for bilateral tinnitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.
Increase Rating 

The Veteran has asserted entitlement to an increased rating for his bilateral wrist disability.  As was noted in the introduction, the Veteran's claim for an initial compensable evaluation for his right wrist disability was partially granted in a September 2012 rating decision.  As such, the Veteran is claiming an initial compensable evaluation prior to September 7, 2012, an evaluation in excess for 10 percent for his right wrist disability after September 7, 2012, and an initial evaluation in excess of 10 percent for his left wrist disability.  After a careful review of the evidence of record, the Board is increasing the Veteran's initial evaluation for his right wrist disability prior to September 7, 2012 and denying an increase in excess of 10 percent for his left wrist disability and his right wrist disability after September 8, 2012.  

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 
Under 38 C.F.R. § 4.59 , with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact, which are diseased.  Flexion elicits such manifestations. 

Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.  

Right Wrist Disability Prior to September 7, 2012 

The Veteran's right wrist disability was rated as non-compensable for the period prior to September 7, 2012 and the Veteran asserts that a higher disability evaluation is warranted.  The Veteran's bilateral wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  

Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under DC 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 Plate I (2014).  

In order to receive a rating higher than 10 percent, the Veteran would have to be rated 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under 5214 there must be evidence of ankylosis of the wrist.  

The Veteran underwent a VA examination in October 2009.  The Veteran's range of motion of the right wrist dorsiflexion was to 70 degrees with no pain.  The right wrist palmar flexion was to 80 degrees with no pain.  Right wrist radial deviation was to 45 degrees with no pain.  There was no evidence of pain on repetition, fatigability, lack of endurance, weakness or incoordination with repetition of right wrist range of motion testing.  Upon x-ray testing there was no evidence of fracture or dislocation.  There was no evidence of degenerative change; joint spaces and soft tissues were normal.  

During the examination, it was noted that the Veteran had factures of the right wrist at the distal radius while he was in the service.  After service, the Veteran worked as a carpenter and developed discomfort in using his hands, and on one occasion he dropped heavy objects while he was working.  The examiner noted that because the Veteran had fractured the distal radius with open reduction and treatment with a cast, in the long run with repetitive use, one could have pain from degenerative changes and fractures could contribute to that pain.  The examiner noted that this is especially true when the person has to use the hand or any specific part of the body repetitively, as is the case with the Veteran, who is a carpenter.  

The Veteran does not meet the schedular requirement to receive a compensable evaluation for limitation of motion for the right wrist under DC 5215.  However, the Board notes that the Veteran has described painful motion of the right wrist.  Significantly, VA outpatient treatment records document complaints of pain.  See e.g. December 2008 VA record (noting positive achy pain to wrists) and June 2009 record (noting chronic pain in bilateral wrists).  While the October 2009 VA examiner did not find objective evidence of pain on testing, the examiner acknowledged that a person with the Veteran's history of fracture could in the long run have pain from the degenerative changes with repetitive use.  Therefore, resolving all doubt in the Veteran's favor, the Board finds there is evidence of pain on motion after repetitive use, based on the Veteran's reports of painful flare-ups after continued use.  38 C.F.R. § 4.3, 4.7; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  A 10 percent rating is the maximum schedular rating available for painful, noncompensable limitation of motion under 38 C.F.R. § 4.59.  

Bilateral wrist disability in excess of 10 percent 

In light of the grant of a 10 percent for the right wrist for the period prior to September 2012, the Veteran's bilateral wrists have both been rated at 10 percent for the entire period on appeal.  The Veteran asserts entitlement to an increased rating for his bilateral wrist disability.  The Veteran's bilateral wrist disability has been rated as 10 percent disabling under 38 C.F.R. § 4.59. 

The Veteran underwent another VA examination for his bilateral wrist disability in September 2012.  At this examination, the Veteran presented with complaints of daily bilateral moderate to severe mechanical wrist pain.  Further, he stated he experiences bilateral wrist effusion about once or twice a month that last for a few days.  He further reported one incident when he experienced spontaneous loss of grip strength.  

As the Veteran is already rated at the highest possible evaluation under Diagnostic Code 5215, the Board will evaluate the Veteran's examination to determine whether the Veteran presents any symptoms that would allow his bilateral wrist disability to be rated under Diagnostic Code 5214.  The examiner noted that the Veteran does not have ankylosis of either wrist joint.  Nor does the Veteran have limited motion that would more nearly approximate a finding of ankylosis.  Rather, as noted above, during the October 2009 VA examination, the Veteran's right wrists had dorsiflexion to 80 degrees and palmer flexion to 80 degrees.  The left wrist had dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  During the September 2012 VA examination, the Veteran's bilateral wrists had palmar flexion to 60 and dorsiflexion to 60.  Pain was observed at the endpoint of motion.  Repetitive testing reflected right wrist palmar flexion to 60 and dorsiflexion to 70 degrees or greater and left wrist palmar flexion to 65 degrees and dorsiflexion to 70 or greater.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).  Here there is no evidence that the Veteran has ankylosis, and the range of motion findings reflect significant motion of the joint, even when factoring in pain.  As such, the Veteran's disability does not qualify to be rated under Diagnostic Code 5214.  

Upon a complete review of the evidence, the Board finds that the Veteran is not entitled to a rating increase for his bilateral wrist disability.  Without evidence of ankylosis of either wrist joint, there are no other rating criteria that would afford the Veteran an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board acknowledges the Veteran's statements that his bilateral wrist disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral wrist disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a) (2014).

Additional Considerations 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In the present case, the Veteran's symptoms primarily consist of pain after extended use with one occasion of loss of grip strength.  The Veteran has been rated as 10 percent disabling for the entire period on appeal due to factors such as functional loss due to pain.  Further, the Veteran does not meet the criteria for a higher evaluation as there is no evidence of favorable or unfavorable ankylosis.  As such, the current rating more than adequately considers the Veteran's current symptoms of his disability.  As the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in April and June 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 

The Veteran was provided a VA examination in October 2009 and September 2012 for his bilateral wrist disability and a VA audiological examination in March 2011, which are all adequate for the purposes of determining the service connection and the current severity of the Veteran's disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for tinnitus is denied. 

A 10 percent evaluation for a right wrist disability for the period prior to September 7, 2012 is granted.  

An evaluation in excess of 10 percent for a right wrist disability is denied.

An initial evaluation in excess of 10 percent for a left wrist disability is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


